Dykman, J.
This is an appeal from a judgment of the county court affirming a judgment obtained by the plaintiff against the defendant upon a trial before a jury in a court of a justice of the peace. The appeal to the county court was on questions of law only. The action was for the recovery of commission on the sale of a horse, and there was ample testimony to sustain the verdict of the jury.
The appellant complains of irregularities in drawing and organizing the jury, but, as the objections are merely technical,-and did not involve or affect the merits, the county court might give judgment according to the right of the case without regard to technical errors. We therefore think the judgment of the county court should be affirmed, with costs.